Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia a hub member of a first endoscope dimensioned and configured to mate directly and removably in contact with a mounting port base of another endoscope by means of a locking member including a flat planar tab portion defining a major plane of the locking member and extending out from a tab-actuation element, where the tab portion includes a tab portion aperture therethrough that is dimensioned to receive and engage removably around and below a flange of a flanged tubular port of the mounting port base, and by means of a tubular engagement extension dimensioned to be removably received into a tubular body portion of the flanged tubular port.
Viebach teaches a hub member (e.g., mounting body/tubular portion 1000, Fig. 12, paragraph [0120]) of a first endoscope (inventive secondary/baby endoscope) dimensioned and configured to mate directly, firmly, securely, and removably in contact with a mounting port base (e.g., access connecting piece 2430, paragraph [0118], Fig. 12) of another endoscope (e.g., secondary/mother endoscope 200), larger than the first endoscope (e.g., Fig. 12), by means of a detachable mounting connection having a locking member (e.g., Luer lock male element paragraph [0111] mates with complimentary Luer lock female element of the mother endoscope; paragraph [0120]).
However, Viebach does not teach a flange of a flanged tubular port of the mounting port base, and by means of a tubular engagement extension dimensioned to be removably received into a tubular body portion of the flanged tubular port.  Therefore Viebach does not meet all of the  limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795